Exhibit 10.3

CHANGE IN TERMS AGREEMENT

Revolving Statused Operating Note

Decrease in Principal Amount of Note

Principal Amount: $50,000,000

Final Due Date: April 1, 2009

This Change in Terms Agreement is entered into as of March 26, 2008, between
Deere Credit, Inc., a Delaware corporation (“Deere”) and FCStone Financial,
Inc., an Iowa corporation (the “Borrower”).

Whereas, Deere has provided a Revolving Statused Operating Loan facility (the
“Loan”) in the amount of $72,000,000 governed by a Master Loan Agreement, dated
April 15, 2002, as may be amended from time to time, and evidenced by a note
(the “Note”) in the original Principal Amount of $96,000,000, dated February 23,
2006, an extension dated February 26, 2007, an extension dated February 25,
2008, a Change in Terms Agreement in the Principal Amount of $72,000,000 dated
March 11, 2008; and

Whereas, the Borrower has requested a decrease of $22,000,000 in the amount of
the Revolving Operating Loan facility and to amend the Final Due Date from
April 15, 2008 to April 1, 2009, and Deere has approved the request as stated
herein; now

Therefore, the Principal Amount of the Note shall be decreased from $72,000,000
to $50,000,000 and the Final Due Date shall be extended from April 15, 2008 to
April 1, 2009.

Borrower and Deere further agree that:

 

  (1.) The third paragraph (unnumbered) of the Note which reads,

“If neither Borrower nor Lender has notified the other party of its intention to
terminate this Note by January 31, of any year, the Note shall be automatically
extended for another one year term.”

shall be deleted in its entirety.

 

  (2.) Sub-paragraph 1. of the paragraph beginning “Payments shall be paid to
Lender as follows:” shall be deleted in its entirety and shall be replaced with
the following:

“ 1. Borrower shall make quarterly payments of interest only for interest
accrued during the quarterly periods ending on each
March 31, June 30, September 30 and December 31 during the term of the Note.
Borrower shall make payments to Lender for such interest amounts on or before
the 20th day of the calendar month following the end of each stated quarterly
interest period. ”

Except as expressly changed by this Agreement, the terms of the original
obligation or obligations, including all agreements evidenced or securing the
obligation(s), remain unchanged and in full force and effect.

 

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Change in Terms Agreement to be
executed by their duly authorized officers as of the date first shown above.

 

Deere Credit, Inc.     FCStone Financial, Inc. By:  

/s/ Sharon Luellen

    By:  

/s/ William Dunaway

Title:   Account Credit Manager     Title:   Treasurer

 

Page 2 of 2